
	
		I
		112th CONGRESS
		2d Session
		H. R. 5896
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Gibson (for
			 himself and Mr. Hanna) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Rural Electrification Act of 1936, and for
		  other purposes.
	
	
		1.Section 601 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 950bb) is amended—
			(1)in subsection (d),
			 by adding at the end the following:
				
					(8)Additional
				processThe Secretary shall
				establish a process under which an incumbent service provider which, as of the
				date of the publication of notice under paragraph (5) with respect to an
				application submitted by the provider, is providing broadband service to a
				remote rural area, may (but shall not be required to) submit to the Secretary,
				not less than 15 and not more than 30 days after that date, information
				regarding the broadband services that the provider offers in the proposed
				service territory, so that the Secretary may assess whether the application
				meets the requirements of this section with respect to eligible
				projects.
					;
				and
			(2)in subsection (e),
			 by adding at the end the following:
				
					(3)RequirementIn considering the technology needs of
				customers in a proposed service territory, the Secretary shall take into
				consideration the upgrade or replacement cost for the construction or
				acquisition of facilities and equipment in the
				territory.
					.
			
